AGREEMENT


EXECUTIVE AGREEMENT made of this 12th day of May, 2010, between Anthony G. Roth
(the “Roth” and/or “Executive”), and AFH Holding II, Inc., to be renamed First
Blush Brands, Inc., a Blank Check Holding Company identified for business (the
“Company”).


WHEREAS, the Shareholders & Board of Directors of the Company believes it to be
to its advantage to ensure that Roth render his services to the Company as
hereinafter provided;


WHEREAS, it is anticipated that a business combination of First Blush, Inc., a
Delaware corporation, that manufactures, markets and distributes certain juice
and tea retail products, and the Company shall be concluded on or before May 31,
2010; and


WHEREAS, As a newly appointed Director, Roth is empowered to negotiate
capitalization, mergers & acquisitions, and direct general administration of
operations as they pertain to the development of the Company.  This Agreement
requires that Roth be installed as Chief Executive Officer and President of the
Company contemplated to merger with First Blush, Inc. whereby he will be trusted
with extensive confidential information and trade secrets of the Company and
that he develop a thorough and comprehensive knowledge of all details of the
Company’s business to improve the business during the capitalization and
business combination period.   Roth shall remain as the President & CEO and
Director of the combined business upon merger;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
herein contained, the parties hereto agree as follows:


1.           Position and Responsibilities:  Roth shall serve as the Executive
Chairman, and upon closing the planned capitalization, Roth shall be installed
as President and Chief Executive Officer of the Company, and Roth shall exercise
such powers and comply with and perform such directions and duties regarding the
business and affairs of the Company as may from time to time be vested in or
given to him by the Board of Directors of the Company (the “Board) and shall use
all best efforts to improve and extend the business of the Company.  Roth shall
at all times report to, and his activities shall at all times be subject to the
direction and control of, the Board.  Roth’s duties will include managing the
strategic direction of the Company’s business, investor relations, marketing,
sales, product development, trade secrets, IT technology and business
development, including leading potential merger and acquisitions. Upon
installation as President & CEO, Roth agrees to devote  his time, attention and
services, on an exclusive basis as CEO, to the discharge of such duties for the
best interest of the Company. The Board shall nominate and appoint Roth as
Executive Chairman of the Board for so long as he serves as President and Chief
Executive Officer of the Company.  Thereafter, during the term of this
Agreement, and for so long as Roth remains the Chief Executive Officer, the
Board of Directors shall designate and nominate the Roth as a director of the
Company and, if elected by the members or equity holders of the Company, the
Roth shall accept such position and perform his duties thereunder.  The parties
acknowledge and recognize that the Executive serves as an advisor and/or board
member of various other organizations and acknowledges that the Executive is
free to continue and expand these relationships provided they are disclosed to
the Board of Directors; provided, they do not impact or conflict with the Roth’s
services to the Company.


2.           Compensation: Salary, Bonuses and Other Benefits. During the term
of this Agreement, the Company shall pay or accrue documented,  reasonable,
(pre-approved above $1,000), third party, out-of-pocket expenses not to exceed
$6,000 without written approval incurred by Roth for the months prior to the
Company closing its first round of financing (which shall be not less than
$1,500,000, unless otherwise agreed to by the parties), such closing anticipated
to be not later than May 31, 2010 (“First Round Financing”).  Upon the closing
of the First Round Financing, the terms and conditions of this Agreement shall
take effect, including but not limited to the obligations of the Company to pay
the salary, benefits and  other fringe benefits contained herein.  The parties
acknowledge and agree that all out of pocket costs and expenses owed to Roth
hereunder shall not be due and payable until the Closing of the Financing, and
such reimbursement may be paid in the form of cash .


(A)           Salary.  In consideration of the services to be rendered by the
Roth to the Company under this Agreement, upon closing of the First Round
Financing of the Company, Roth will receive an annual base salary of
$345,000.  Such annual salary shall be payable in conformity with the Company’s
customary practices for executive compensation as such practices shall be
established or modified from time to time.  Salary payments shall be subject to
all applicable federal and state withholding, payroll and other taxes, in
conformity with the Company’s prevailing practices.  The annual base salary for
subsequent years during the term of this Agreement shall be reviewed annually by
the Board, and shall be determined by the Board for each subsequent year during
the term of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 

(B)           Bonus.  Roth shall be eligible for bonuses based upon targets,
goals and objectives established in good faith by the Roth and the Board.  The
full bonus will be paid if the Roth achieves all of the targets, goals and
objectives so established. Roth’s annual bonus shall be targeted at, 50% of the
then current annual base salary.  The annual bonus award will be based upon
achievements in three areas; 20% of the award will be upon the success of
strategic objectives as initiated periodically and approved by the Board of
Directors’; 30% of the award will be based upon the achievement of the Company’s
Revenue Performance goals; and 50% of the award will be based upon the
individual performance, the Company’s combined financial performance
measurements including profitability (EBITA) and the intrinsic/market value of
the Company, financing efforts and success.  The annual bonus for Roth shall be
payable in cash or Options at the mutual written agreement of Roth and the Board
and will be due the month following the delivery of the Company’s annual
operating results to the Board of Directors and shall be awarded at the
discretion of the Board of Directors, unless otherwise agreed to by the parties.
In addition to the above bonus schedules, Roth shall also receive a pro-rata%
ownership of founding stock in the newly formed Company, post merger with First
Blush, Inc., in consideration for his $75,000 capital investment in the Blank
Check Holding Co. Roth’s ownership % will be adjusted to match the pro rata
share based on the final valuation of the First Round Financing.


(C)           Incentive Stock Options.  Roth shall be granted options pursuant
to the Company’s Stock Option Plan (“Plan”) to purchase no less than 5% of
Company’s fully-diluted shares at the time the Plan is adopted by the
Shareholders and/or Board of Directors.  The exercise price shall be set by the
Board of Directors on the date of grant.  Provided Roth is still employed by the
Company, the  options shall vest over a four (4) year period as follows:  25%
shall vest 12 months  after the grant; and 75% shall vest in quarterly
installments thereafter. Roth agrees to enter into a stock option agreement with
Company containing the above terms and provisions of the options together with
such other terms and conditions as counsel for the Company may reasonably
require to assure compliance with applicable state and federal law and stock
exchange requirements in connection with the issuance of Company common stock
upon exercise of options to be granted as provided herein, or as may be required
to comply with the Plan.


(D)           Reimbursement of Expenses; Fringe Benefits.  The Roth will be
entitled to prompt reimbursement for all of his third party, documented out of
pocket costs and expenses related to business travel, lodging and entertainment
in accordance with the Company’s prevailing policy for Directors and
Officers.  Roth will be entitled to participate on the same basis with all other
officers and Directors of the Company in the Company’s standard benefits package
made generally available to all other officers and employees, including 401(k),
group health, disability, & life insurance programs, and all benefits.


(E)           Vacation.  Roth shall be entitled to a paid vacation (taken
consecutively or in segments) of three (3) weeks during each fiscal year,
adjusted pro rata for any partial fiscal year during the term hereof.  Roth may
accrue a maximum of up to 6 weeks; any accrued and unused vacation in excess of
6 weeks shall be forfeited by Roth.  Roth agrees that he shall not take more
than two weeks of consecutive vacation time during the first twenty-four (24)
months of employment.  Roth and the Board may from time-to-time mutually agree
to compensate Roth for unused vacation via payment for time served in cash or
equity upon the sole discretion of the Board of Directors.


3.           Performance Review.  Commencing on the first anniversary of this
Agreement, and throughout the term of this Agreement, the Board and Roth shall
in good faith review the performance by, and the compensation payable to, Roth
for the prior year and the proposed performance by, and compensation to, Roth
for the then forthcoming year.


4.           Term.  The term of this Agreement shall commence on the date first
above written and shall terminate on the earlier to occur of (i) December 31,
2011, (ii) the death or  disability of Roth, or (iii) the occurrence of any of
the circumstances described in Section 5 hereof (the “Expiration Date”).  In the
event of death or disability, Roth’s estate shall receive payment of all unpaid
or accrued salary, earned bonuses, and vesting of equity participation, in
accordance with Section 5(C) of this agreement.
 
 
2

--------------------------------------------------------------------------------

 

5.           Termination. Roth’s term of employment under this Agreement may be
earlier terminated as follows:


(A)           At the election of the Company for Just Cause.  The Company may,
immediately and unilaterally, terminate Roth’s employment hereunder “for just
cause” at any time during the term of this Agreement upon ten (10) days’ advance
written notice to Roth.  Termination of Roth’s employment by the Company shall
constitute a termination “for just cause” under this Section if such termination
is for one or more of the following causes: (i) the substantial failure of Roth
to render services to the Company in accordance with his assigned duties
consistent with this Agreement after a good faith review by the Board; (ii)
misconduct or gross negligence of Roth in connection with the performance of his
assigned duties or breach of the material terms of this Agreement or the other
agreements executed in connection with this Agreement, the Company or his
employment; (iii) incompetence, willful misconduct, willful violation of any
law, rule or regulation or final cease-and-desist order which adversely affects
Roth's ability to perform such obligations, or which materially adversely
affects the business activities, reputation, goodwill or image of the Company;
(iv) dishonesty or breach of fiduciary duty; (v) the commission by Roth of an
act of fraud, embezzlement or deliberate disregard of the rules or policies of
the Company which results in  loss, damage or injury to the Company or adversely
affects the business activities, reputation, goodwill or image of the Company;
(vi) the unauthorized disclosure by Roth of any trade secret or confidential
information of the Company or any of its clients or customers, which results in
material damage or injury to the Company or adversely affects the business
activities, reputation, goodwill or image of the Company or its clients or
customers; (vii) the willful commission by Roth of an act which constitutes
unfair competition with the Company or which induces any employee or customer of
the Company to break a contract with the Company or (viii) commit an offense
involving moral turpitude under Federal, state or local laws or ordinances that
may degrade him in society or bring him into public hatred, public disrepute,
contempt, scorn, or ridicule, or that might shock, insult or offend the
community or public morals or decency or prejudice the Company.


In the event of any such termination for “cause” above, Roth shall be entitled
to (i) accrued and unpaid salary and vacation through the termination date, (ii)
COBRA benefits for up to the applicable statutory period, provided Roth makes
the appropriate voluntary contribution payments if required, and subject to
applicable law and the requirements of the Company’s health and insurance plans
then in effect, and (iii) no other severance or other compensation benefits,
other than payments which are required by law to be provided to all discharged
employees.


(B)           Voluntary Termination. Roth may voluntarily terminate his
employment at any time during the term of this Agreement by providing the
Company with ninety (90) days prior written notice of termination. In the event
of any such voluntary termination by Roth, Roth shall be entitled to (i) accrued
and unpaid salary and vacation through the termination date, (ii) COBRA benefits
for the applicable statutory period, provided Roth makes the appropriate
voluntary contribution payments, and subject to applicable law and the
requirements of the Company’s health and insurance plans then in effect, and
(iii) no other severance or other compensation benefits, other than those
dictated by Plan rules and guidelines.


(C)           At the Election of the Company for Reasons Other Than Just
Cause.  The Company may, immediately and unilaterally, terminate Roth’s
employment hereunder at any time during the term of this Agreement without
“cause” by giving sixty (60) days’ prior written notice to Roth of the Company’s
election to terminate.  During such period, Roth will be available on a
full-time basis for the benefit of the Company to assist the Company in matters
relating to a transition.  In the event the Company exercises its right to
terminate Roth under this Section, the Company agrees to pay Roth a severance or
termination payment of nine (9) months’ salary at the then current base rate,
earned or accrued bonuses and all earned or accrued vacation pay.  Such payment
shall be payable in a lump sum within 10 business days from the date of
termination or as otherwise negotiated by the parties. All stock options,
warrants, restricted stock and other equity arrangements vested as of the date
of termination, shall remain with Executive.  In the event of a termination
under this Section 5(C), the Company may, at its option, retain Roth as a
consultant on terms mutually agreed between the Company and Roth. If the
payments required by this Section are not paid when due or within 360 days
thereafter, then the noncompetition and non-solicitation provisions of Sections
1, 2 and 4 of the Employee Confidential Information and Inventions Assignment
Agreement shall terminate.
 
 
3

--------------------------------------------------------------------------------

 

(D)           Upon a Change in Control.  If within six  months following a
Change of Control, as hereinafter defined, Roth’s employment is modified or
terminated for no reason  a reason other than for disability, death or for cause
as defined above, the termination shall be deemed a “Change of Control
Termination” and this Article shall determine Executive’s severance package in
addition to provisions described under Section 5(C) above. In the event the
Company exercises its right to terminate the Roth under this Section, the
Company agrees to pay the Roth through the end of the current term of the
agreement and a severance or termination payment of nine  (9) months' salary at
the then current base rate, earned or accrued bonuses and all earned or accrued
vacation pay.  Bonuses shall be computed at a rate of 100% of the previous
year’s bonus or an amount as negotiated between the parties.  Such payments
shall be payable in a lump sum within 10 business days from the date of
termination or as otherwise negotiated by the parties.  All Roth health benefits
will continue to be paid in full by the Company through the term of the
agreement.   All stock options, warrants, restricted stock and other equity
arrangements vested as of the date of termination, shall remain with Roth.  In
the event of a termination under this Section 5(D), the Company may, at its
option, retain Roth as a consultant on terms mutually agreed between the Company
and Roth. If the payments required by this Section are not paid when due or
within 360 days thereafter, then the noncompetition and non-solicitation
provisions of Sections 1, 2 and 4 of the Noncompetition, Confidentiality and
Inventions Agreement shall terminate.


“Change of Control” shall be defined as follows:


 
(1)
the acquisition by any individual, entity or group not affiliated with the
majority shareholder of the Company (a "Person") of 50% or more of either (i)
the then outstanding shares of the Company’s common stock (the "Outstanding
Common Stock") or (ii) the combined voting power of the then outstanding
securities of the Company entitled to vote;



 
(2)
consummation of a merger or sale or other disposition of all or substantially
all of the assets of the Company not as a result of reorganization or bankruptcy
under the Federal Bankruptcy Code, or as a result of the Company being placed in
receivership (a "Corporate Transaction").  ;



6.           Confidential Information and Inventions Assignment Agreement.  In
connection with his employment by the Company pursuant to the terms of this
Agreement, Roth shall execute the Employee Confidential Information and
Inventions Assignment Agreement attached hereto as Exhibit A, the terms and
conditions of which are incorporated herein by reference.  This Agreement is an
essential part of the subject matter and is incorporated by reference.


7.           Governing Law; Injunctive Relief.  This Agreement shall be governed
by and construed in accordance with the internal laws of California and shall be
deemed to be performable in the State of California.  Roth acknowledges that the
breach or threatened breach of any of the provisions of this Agreement would
give rise to irreparable injury to Company which injury would be inadequately
compensable in money damages.  Accordingly, Company may seek and obtain a
restraining order and/or injunction prohibiting the breach or threatened breach
of any provision, requirement or covenant of this Agreement or the Employee
Confidential Information and Inventions Assignment Agreement executed in
connection herewith, in addition to and not in limitation of any other legal
remedies which may be available.  Roth further acknowledges and agrees that the
agreements set out above are necessary for the protection of Company’s
legitimate goodwill and business interests and are reasonable in scope, duration
and content.


8.           Severability.  In case any one or more of the provisions contained
in this Agreement or the Employee Confidential Information and Inventions
Assignment Agreement for any reason shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or the Employee
Confidential Information and Inventions Assignment Agreement, and  this
Agreement and/or the Employee Confidential Information and Inventions Assignment
Agreement, as the case may be, shall be construed, revised, modified and
reformed to the maximum extent possible to effect the purposes set forth herein
and in the Employee Confidential Information and Inventions Assignment
Agreement.


9.           Waivers and Modifications.  This Agreement may be modified, and the
rights and remedies of any provision hereof may be waived, only in accordance
with this Section.  No modification or waiver by the Company shall be effective
without the consent of Roth and at least a majority of the Board (excluding
Roth, if Roth is a director) then in office at the time of such modification or
waiver.  No waiver by either party of any breach by the other party of any
provision hereof shall be deemed to be a waiver of any later or other breach
thereof or as a waiver of any other provision of this Agreement.  This Agreement
and the Employee Confidential Information and Inventions Assignment Agreement
set forth all of the terms of the understandings between the parties with
reference to the subject matter set forth herein and may not be waived, changed,
discharged or terminated orally or by any course of dealing between the parties,
but only by an instrument in writing signed by the party against whom any
waiver, change, discharge or termination is sought.
 
 
4

--------------------------------------------------------------------------------

 

10.           Assignment.  Roth acknowledges that the services to be rendered by
him are unique and personal in nature.  Accordingly, Roth may not assign any of
his rights or delegate any of his duties or obligations under this
Agreement.  The rights and obligations of the Company under this Agreement shall
be freely assignable and shall inure to the benefit of, and shall be binding
upon, the successors and assigns of the Company, including any successor to the
Company’s capital stock or assets by reason of any sale of stock or assets,
merger, sale or other form of business combination where the Company is not the
surviving entity.


11.           Acknowledgments.  Roth hereby acknowledges and recognizes that the
enforcement of any of the provisions of the Employee Confidential Information
and Inventions Assignment Agreement may interfere with the Roth’s ability to
pursue a livelihood in the same business as the Company.  Notwithstanding the
foregoing, Roth represents that he is knowledgeable about the business of the
Company and further represents that he is capable of pursuing, and willing to
pursue, a career in other industries to earn a proper livelihood.  In addition
the parties acknowledge and agree that all terms of this Agreement remain in
full force and effect, regardless of whether the contingencies stated in this
Agreement are met, including but not limited to those stated in Paragraph 2,
and/or Roth’s employment is terminated with or without cause, whether during the
Term or thereafter.


[The Remainder of this Page is Intentionally Blank]
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.
 

     
ROTH:
 
AFH Holding II, Inc. (to be renamed First Blush Brands, Inc.)
                   
/s/ AMIR F. HESHMATPOUR
 
By:
/s/ ANTHONY G. ROTH
 
Name:
Amir F. Heshmatpour
 
Anthony G. Roth
Title:
President
 
Executive


 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT
 
In consideration of my employment or continued employment by AFH Holding II,
Inc., to be renamed First Blush Brands, Inc. (“Company”), and the compensation
paid to me now and during my employment with the Company, I agree to the terms
of this Agreement as follows:
 
1.             Confidential Information Protections.
 
1.1           Nondisclosure; Recognition of Company’s Rights.  At all times
during and after my employment, I will hold in confidence and will not disclose,
use, lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company.  I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.
 
1.2           Confidential Information.  The term “Confidential Information”
shall mean any and all confidential knowledge, data or information related to
Company’s business or its actual or demonstrably anticipated research or
development, including without limitation (a) trade secrets, inventions, ideas,
processes, computer source and object code, data, formulae, programs, other
works of authorship, know-how, improvements, discoveries, developments, designs,
and techniques; (b) information regarding products, services, plans for research
and development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.
 
1.3           Third Party Information.  I understand that Company has received
and in the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes.  During and after the term of my employment, I will hold Third
Party Information in strict confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for Company) or use, Third Party Information, except in connection
with my work for Company or unless expressly authorized by an officer of Company
in writing.
 
1.4           No Improper Use of Information of Prior Employers and Others.  I
represent that my employment by Company does not and will not breach any
agreement with any former employer, including any noncompete agreement or any
agreement to keep in confidence or refrain from using information acquired by me
prior to my employment by Company.  I further represent that I have not entered
into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement.  During my employment by
Company, I will not improperly make use of, or disclose, any information or
trade secrets of any former employer or other third party, nor will I bring onto
the premises of Company or use any unpublished documents or any property
belonging to any former employer or other third party, in violation of any
lawful agreements with that former employer or third party.  I will use in the
performance of my duties only information that is generally known and used by
persons with training and experience comparable to my own, is common knowledge
in the industry or otherwise legally in the public domain, or is otherwise
provided or developed by Company.
 
2.             Inventions.
 
2.1           Inventions and Intellectual Property Rights.  As used in this
Agreement, the term “Invention” or “Intellectual Property” means any ideas,
concepts, information, materials, processes, data, programs, know-how,
improvements, discoveries, developments, designs, artwork, formulae, other
copyrightable works, and techniques and all Intellectual Property Rights in any
of the items listed above.  The term “Intellectual Property Rights” means all
trade secrets, copyrights, trademarks, mask work rights, patents and other
intellectual property rights recognized by the laws of any jurisdiction or
country.  Any and all Inventions or Intellectual Property of the Company shall
be considered Confidential Information.
 
Work for Hire. To the extent that I create Inventions or Intellectual Property
in connection with or as a result of my employment with the Company, I
acknowledge and agree that all results and proceeds of my services and
activities in that regard (including all original ideas in connection therewith
and any physical materials created by me) are and shall be created within the
scope of my employment by Company, or shall be deemed to have been specially
commission for the Company, as the case may be, and I further acknowledge and
agree that said results and proceeds are and shall be deemed a “work made for
hire” within the meaning of the United States Copyright Law with the Company
being deemed the sole author of such work and owner of all such results and
proceeds (including, without limitation, all copyrights and renewals) for all
purposes.  Company entering into this Agreement with me and compensating me as
an employee shall constitute full and complete consideration for such results
and proceeds.  In the event such results and proceeds are determined not to be a
“work-made-for-hire,” then I hereby irrevocably and exclusively assigns to
Company, its successors, licensees and assigns, in perpetuity, throughout the
universe, all rights (including, without limitation, all copyrights and renewals
and extensions thereof) in and to such results and proceeds of my services. I
acknowledge that Company is and shall be the sole and exclusive owner of all
rights of every kind and nature in and to my original ideas and contributions,
if any, created in connection with my employment with the Company, and Company
shall have the right to use, refrain from using, change, modify, add to or
subtract from, and to exploit, advertise, exhibit, fix, release, distribute and
otherwise turn to account, any or all of the foregoing in any manner and in any
and all media, whether now known or hereafter developed, throughout the
universe, in perpetuity, in any and all languages, as Company in its sole
discretion shall determine.  Furthermore, I hereby expressly waive, in
perpetuity, without limitation, any and all right in law, equity or otherwise,
which I may have or claim to have with respect under any law relating to the
“moral rights of authors” or any similar law throughout the universe or as a
result of any alleged infringement of said “moral rights of authors” or any
similar laws and I agree not to institute any action on the grounds that any
changes, deletions, additions use or otherwise of the Intellectual Property
created by me during my employment with Company has violated the my “moral
rights.”
 
 
7

--------------------------------------------------------------------------------

 

Prior Inventions.  I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior Invention.
 
2.2           Assignment of Company Inventions.  Inventions assigned to the
Company or to a third party as directed by the Company pursuant to the section
titled “Government or Third Party” are referred to in this Agreement as “Company
Inventions.”  Subject to the section titled “Government or Third Party” and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and I have set forth in Exhibit A, I hereby
assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.
 
2.3           Obligation to Keep Company Informed.  During the period of my
employment and for one (1) year after my employment ends, I will promptly and
fully disclose to Company in writing (a) all Inventions authored, conceived, or
reduced to practice by me, either alone or with others, including any that might
be covered under California Labor Code section 2870, and (b) all patent
applications filed by me or in which I am named as an inventor or co-inventor.
 
2.4           Government or Third Party.  I agree that, as directed by the
Company, I will assign to a third party, including without limitation the United
States, all my right, title, and interest in and to any particular Company
Invention.
 
2.5           Enforcement of Intellectual Property Rights and
Assistance.  During and after the period of my employment, I will assist Company
in every proper way to obtain and enforce United States and foreign Intellectual
Property Rights relating to Company Inventions in all countries.  If the Company
is unable to secure my signature on any document needed in connection with such
purposes, I hereby irrevocably designate and appoint Company and its duly
authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act on my behalf to execute and file
any such documents and to do all other lawfully permitted acts to further such
purposes with the same legal force and effect as if executed by me.
 
2.6           Incorporation of Software Code.  I agree that I will not
incorporate into any Company software or otherwise deliver to Company any
software code licensed under the GNU General Public License or Lesser General
Public License or any other license that, by its terms, requires or conditions
the use or distribution of such code on the disclosure, licensing, or
distribution of any source code owned or licensed by Company.
 
3.           Records.  I agree to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that is required
by the Company) of all Inventions made by me during the period of my employment
by the Company, which records shall be available to, and remain the sole
property of, the Company at all times.
 
4.           Additional Activities.  I agree that (a) during the term of my
employment by Company, I will not, without Company’s express written consent,
engage in any employment or business activity that is competitive with, or would
otherwise conflict with my employment by, Company, and (b) for the period of my
employment by Company and for one (l) year thereafter, I will not, either
directly or indirectly, solicit or attempt to solicit any employee, independent
contractor, or consultant of Company to terminate his, her or its relationship
with Company in order to become an employee, consultant, or independent
contractor to or for any other person or entity.
 
 
8

--------------------------------------------------------------------------------

 

5.           Return Of Company Property. Upon termination of my employment or
upon Company’s request at any other time, I will deliver to Company all of
Company’s property, equipment, and documents, together with all copies thereof,
and any other material containing or disclosing any Inventions, Third Party
Information or Confidential Information and certify in writing that I have fully
complied with the foregoing obligation.  I agree that I will not copy, delete,
or alter any information contained upon my Company computer or Company equipment
before I return it to Company.  I agree that if I return my Company computer or
Company equipment to the Company and it contains any non-Company related
information, the Company has no obligation to save, secure or supply me with
copies of such information.  In addition, if I have used any personal computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company information, including but not limited to, Confidential Information, I
agree to provide the Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide the Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed. I further agree that any property situated on
Company’s premises and owned by Company is subject to inspection by Company’s
personnel at any time with or without notice.  Prior to the termination of my
employment or promptly after termination of my employment, I will cooperate with
Company in attending an exit interview and certify in writing that I have
complied with the requirements of this section.
 
6.           Notification Of New Employer.  If I leave the employ of Company, I
consent to the notification of my new employer of my rights and obligations
under this Agreement, by Company providing a copy of this Agreement or
otherwise.
 
7.           General Provisions.
 
7.1           Governing Law and Venue.  This Agreement and any action related
thereto will be governed and interpreted by and under the laws of the State of
California, without giving effect to any conflicts of laws principles that
require the application of the law of a different state. I expressly consent to
personal jurisdiction and venue in the state and federal courts for the county
in which Company’s principal place of business is located for any lawsuit filed
there against me by Company arising from or related to this Agreement.
 
7.2           Severability.  If any provision of this Agreement is, for any
reason, held to be invalid or unenforceable, the other provisions of this
Agreement will remain enforceable and the invalid or unenforceable provision
will be deemed modified so that it is valid and enforceable to the maximum
extent permitted by law.
 
7.3           Survival.  This Agreement shall survive the termination of my
employment and the assignment of this Agreement by Company to any successor or
other assignee and be binding upon my heirs and legal representatives.
 
7.4           Employment.  I agree and understand that nothing in this Agreement
shall give me any right to continued employment by Company, and it will not
interfere in any way with my right or Company’s right to terminate my employment
at any time, with or without cause and with or without advance notice.
 
7.5           Notices.  Each party must deliver all notices or other
communications required or permitted under this Agreement in writing to the
other party at the address listed on the signature page, by courier, by
certified or registered mail (postage prepaid and return receipt requested), or
by a nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark.  If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of the change to the other
party.
 
7.6           Injunctive Relief. I acknowledge that, because my services are
personal and unique and because I will have access to the Confidential
Information of Company, any breach of this Agreement by me would cause
irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive relief
(including specific performance).  The rights and remedies provided to each
party in this Agreement are cumulative and in addition to any other rights and
remedies available to such party at law or in equity.
 
7.7           Waiver. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of that provision or any
other provision on any other occasion.
 
7.8           Export.  I agree not to export, directly or indirectly, any U.S.
technical data acquired from Company or any products utilizing such data, to
countries outside the United States, because such export could be in violation
of the United States export laws or regulations.
 
7.9           Entire Agreement.  If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by Company as an independent contractor, the
obligations pursuant to sections of this Agreement titled “Confidential
Information Protections” and “Inventions” shall apply.  This Agreement is the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior communications between
us with respect to such matters.  No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and the CEO of Company.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.
 
9

--------------------------------------------------------------------------------


 
This Agreement shall be effective as of the first day of my employment with
Company.
 
EMPLOYEE:
I have read, understand, and Accept this
 
COMPANY:
Accepted and agreed:
agreement and have been given the opportunity
to Review it with independent legal counsel.
 
 
 
_______________________________________________
_______________________________________________
 
(Signature)
(Signature)
       
By:
By:
 
_______________________________________________
_______________________________________________
 
 
   
Title:
Title:
 
_______________________________________________
_______________________________________________
 
 
   
Date:
Date:
 
_______________________________________________
_______________________________________________
       
Address:
Address:
 
_______________________________________________
_______________________________________________
   


 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
INVENTIONS
 
1.           Prior Inventions Disclosure.  The following is a complete list of
all Prior Inventions (as provided in Section 2.2 of the attached Employee
Confidential Information and Inventions Assignment Agreement, defined herein as
the “Agreement”):
 
              o         None
 
              o         See immediately below:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
2.           Limited Exclusion Notification.
 
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:
 
a.           Relate at the time of conception or reduction to practice to
Company’s business, or actual or demonstrably anticipated research or
development; or
 
b.           Result from any work performed by you for Company.
 
To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.
 
 

--------------------------------------------------------------------------------

 